          Case 5:21-cv-00064-HE Document 6 Filed 03/05/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ALAN EUGENE STRICKLAND,                      )
                                             )
                     Petitioner,             )
vs.                                          )           NO. CIV-21-0064-HE
                                             )
SCOTT CROW,                                  )
                                             )
                     Respondent.             )

                                         ORDER

       Petitioner Alan Eugene Strickland, a state prisoner appearing pro se, filed a petition

for writ of habeas corpus under 28 U.S.C. § 2254 challenging his state court conviction

and a motion to proceed in forma pauperis. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C),

the matter was referred to Magistrate Judge Suzanne Mitchell for initial proceedings.

Judge Mitchell has issued a Report and Recommendation recommending that the motion

to proceed IFP be denied.

       Plaintiff, having failed to object to the Report, has waived his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Accordingly, the Report and Recommendation [Doc. #6] is

ADOPTED. Petitioner’s Motion to Proceed In Forma Pauperis [Doc. #4] is DENIED.

Petitioner must pay the $5 filing fee within twenty-one (21) days of the date of this order

or his petition will be dismissed without prejudice.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2021.
